DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9, 13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to disclose “determining, based on the light signals, a position parameter indicative a position of the ultrasound transducer with respect to an anatomical feature.”  The written description does not provide support for “a position parameter” as set forth in the claim.  The written description does disclose using the light signals to determine “a shape of the connection layer,” (see paragraph 76 of PgPub) but there is no associated algorithm or disclosure of determining the shape based on “the determined position parameter.”  The written description provides no disclosure of how the light signals are processed to determine the shape of the connection layer.  
Claim 13 has been amended to disclose “determining, based on the detected light, a position parameter indicative of a distance between the ultrasound transducers.”  There is no disclosure for using the detected light and further no disclosure of determining a position parameter indicative of a distance between the ultrasound transducers.  The written description relies on ultrasound signals to disclose the distance between ultrasound transducers (see paragraph 76 of the PGPub).  Further, the written description does not disclose determining, based on the determined position parameter: (a) shape of the connection layer, and (b) a relative position of the ultrasound transducers to each other…”, for at least the reason set forth above.
Claim 15 discloses “determining a position parameter based on the light signals” as well as the position parameter being indicative of (a) a position of the ultrasound transducers…and (b) a distance between the ultrasound transducers; and determining based on the position parameter “(a) a shape of the connection layer and (b) a relative position…”.  There is no written description support for at least the reasons set forth with respect to claims 1 and 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the position parameter" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0131499 – provided in IDS dated 6/5/2019) in view of Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) and further in view of Cheng et al (2006/0253007).
Regarding claims 1 and 9, Chan et al disclose an ultraosund apparatus for medical examination of a subject (abstract), comprising:
a plurality of ultrasound transducers for emitting and receiving ultrasound waves and for providing different ultrasound signals based on the ultrasound waves (a plurality of transducer elements 102 – [0045], fig.5);
a flexible and/or stretchable connection layer, attachable to the subject, wherein the ultrasound transducers are coupled to the connection layer (a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]);
a plurality of light emitters integrated into the connection layer (optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4);
a plurality of light detectors integrated into the connection layer for receiving light emitted from the plurality of light emitters (optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4); and
a processing unit coupleable to the ultraosund transducers and the light detectors (processor 131 – [0042]) for:
	(i) receiving the ultrasound signals from the ultrasound transducers and receiving light signals from the light detectors (ultrasound console 112, optical interrogation unit 117 – [0040],[0042]);
	(ii) determining, based on the light signals, a position of the ultrasound transducers with respect to an anatomical feature of the subject (sensing assembly 204 along with ultrasound transducer elements 102.  In this way, based on the positional information provided by the sensing assembly, the position and orientation of the transducer elements can be determined relative to a reference – [0043]; optical shape fiber assembly 204 interconnects the transducers 102 in this assembly to permit high-accuracy tracking of relative transducer motion – [0045]); and
	(iii) determining based on the determined position, a shape of the connection layer (the light signals are interpreted to determine a shape of the fiber – [0040]; optical shape fiber assembly 204 – [0045]), and
	wherein the ultrasound waves are surface acoustic waves transmitted through at least one of: the connection layer and a layer attached to the connection layer (flexible patch probe – [0045]; patch with acoustic window – [0049]).
Chan fail to explicitly disclose (ii) determining, based on the ultrasound signals, an ultrasound parameter indicative of a distance between the ultrasound transducers and (iii) determining, based on the determined ultrasound parameter a relative position of the ultraosund transducers to each other; and wherein determining the distance between the ultrasound transducers is based on the ultrasound waves emitted by one of the ultrasound transducers.
However, Takashi teaches in the same medical field of endeavor, (ii) determining, based on the ultrasound signals, an ultrasound parameter indicative of a distance between the ultrasound transducers (relative position information of the plurality of elements based on reception signals of the plurality of elements – claim 1) and (iii) determining, based on the determined ultrasound parameter a relative position of the ultraosund transducers to each other (claim 1); and wherein determining the distance between the ultrasound transducers is based on the ultrasound waves emitted by one of the ultrasound transducers (claim 1, wherein the plurality of elements includes one ultrasound transducer, the claim as written is not limited to only one.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound signals with determining a parameter indicative of distance between the ultraosund transducers and a relative position of the ultrasound transducers as it would provide updated positional information as the body part is deformed for a plurality of relatively movable elements as set forth in Takashi (claim 1).
Chan et al fail to explicitly disclose wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors.
However, Cheng et al teach in the same medical field of endeavor, wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors (ultrasonic transducer, two electromagnetic transmitters and four electromagnetic receivers - figures 31A and 32, [0187]; optical source provides pulse electromagnetic radiation and electromagnetic radiation to optical detector – [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of ultrasound transducers, light emitters and light detectors on a patch of Chan et al with being interspersed along the connection layer and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors of Cheng et al as it would provide engagement of each structure to the tissue of the patient in a known positional configuration suitable for transmission and reception of ultrasound and light signals.
Regarding claim 5, Chan et al disclose a beam forming unit for focusing the ultrasound waves emitted by the ultrasound transducers, and wherein the beam forming unit is adapted to focus the ultrasound waves emitted by the ultrasound transducers based on at least one of: the relative position of the ultrasound transducers to each other and the position of the ultrasound transducers with respect to the anatomical feature of the subject (shape-enhanced ultrasound beam-forming – [0006];[0023], beam-forming techniques using the relative position of the device – [0048]). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0131499 – provided in IDS dated 6/5/2019) in view of Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) and further in view of Cheng et al (2006/0253007) as applied to claim 1 above, and still further in view of Corley et al (2014/0303460).
Regarding claims 3 and 4, Chan et al as modified by Takashi and Cheng et al disclose the invention as claimed and discussed above, but fail to explicitly disclose an accelerometer and height detectors and corresponding determinations.
However, Corley et al teach in the same medical field of endeavor, an accelerometer, wherein the processing unit is adapted to determine a posture of the subject based on a signal received from the accelerometer ([0093]); and a plurality of height detectors associated to the ultrasound transducers for providing height signals corresponding to a height of the respective ultrasound transducer with respect to the anatomical features of the subject, wherein the processing unit is further configured to determine a parameter indicative of a posture of the subject based on the height signals ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable ultrasound of Chan et al as modified by Takashi and Cheng et al with the wearable accelerometer and height detectors as it would provide different sensing configurations to suit a variety of circumstances as set forth in Corley et al.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0131499) in view of Cheng et al (2006/0253007).
Regarding claim 13, Chan et al disclose a method for medical examination of a subject, comprising the steps of:
emitting and receiving ultrasound waves by means of a plurality of ultrasound transducers attachable to the subject via a flexible and/or stretchable connection later and providing a plurality of different ultrasound signals based on the ultrasound waves received by the plurality of ultrasound transducers (a plurality of transducer elements 102 – [0045], fig.5; a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]);
emitting light by a plurality of light emitters integrated into the connection layer and detecting, by a plurality of light emitters integrated into the connection layer and determining, by a plurality of light detectors integrated into the connection layer, the emitted light (optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]);
determining, based on the ultrasound signals, an ultrasound parameter indicative of a position of the ultrasound transducers with respect to the anatomical feature of the subject (spatially-localized ultrasound imaging – [0041], wherein ultrasound images inherently provide information indicative of “a position of the ultrasound transducers with respect to the anatomical feature” as ultrasound transducers have a limited field of view);
determining, based on the detected light, a distance between the ultrasound transducers (real-time FBG sensing methods and computes spatial geometry of the one or more transducer elements – [0041]); and
determining, based on the determined ultrasound parameter and on the determined distance: (a) shape of the connection layer; and (b) a relative position of the ultrasound transducers to each other (the light signals are interpreted to determine a shape of the fiber – [0040]; optical shape fiber assembly 204 – [0045]; real-time FBG sensing methods and computes spatial geometry of the one or more transducer elements and computes spatially-localized 3D ultrasound datasets – [0041]), 
wherein the ultrasound waves received by the ultrasound transducers are surface acoustic waves transmitted through at least one of: the connection layer and a layer attached to the connection layer (flexible patch probe – [0045]; patch with acoustic window – [0049]).
Chan et al fail to explicitly disclose wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors.
However, Cheng et al teach in the same medical field of endeavor, wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors (ultrasonic transducer, two electromagnetic transmitters and four electromagnetic receivers - figures 31A and 32, [0187]; optical source provides pulse electromagnetic radiation and electromagnetic radiation to optical detector – [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of ultrasound transducers, light emitters and light detectors on a patch of Chan et al with being interspersed along the connection layer and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors of Cheng et al as it would provide engagement of each structure to the tissue of the patient in a known positional configuration suitable for transmission and reception of ultrasound and light signals.
Regarding claim 15, Chan et al disclose a non-transitory computer program product for medical examination of a subject, the non-transitory computer program product comprising computer-readable program code downloadable from a communications network, or storable on, or stored on a computer-readable storage medium ([0028]), which computer-readable program code, when run on a computer causes the computer to perform the steps:
controlling a plurality of ultrasound transducers, for emitting and receiving ultrasound waves, attachable via a flexible and/or stretchable connection layer to the subject and providing a plurality of different ultrasound signals based on the ultrasound waves received by the plurality of ultrasound transducers (a plurality of transducer elements 102 – [0045], fig.5; a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]);
controlling a plurality of light emitters integrated into the connection layer to emit light (optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]); 
controlling a plurality of light detectors integrated into the connection layer to receive light emitted from the plurality of light emitters (optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; optical shape fiber assembly 204 – [0045], fig. 5, a sensing assembly 204 includes fibers 110 with sensors, specifically a fiber triplet – [0043], fig.4; a multiple dimensioned flexible patch probe that conforms to patient anatomy – [0045]); and
determining an ultrasound parameter based on the ultrasound signals, said signals derived from the ultrasound waves backscattered from an anatomical feature of the subject and received by the ultrasound transducers (optimized “hard reflector” imaging and “soft scatterer” imaging within a same image formation – [0048]);
determining a position of one or more ultrasound transducers based on the light signals (real-time FBG sensing methods and computes spatial geometry of the one or more transducer elements – [0041]);
wherein the determined ultrasound parameter and the determined position are indicative of: (a) a position of the ultrasound transducers with respect to an anatomical feature of the subject and (b) a distance between the ultrasound transducers (spatially-localized ultrasound imaging – [0041], wherein ultrasound images inherently provide information indicative of “a position of the ultrasound transducers with respect to the anatomical feature” as ultrasound transducers have a limited field of view; real-time FBG sensing methods and computes spatial geometry of the one or more transducer elements – [0041]); and
determining, based on the ultrasound parameter and the position parameter: (a) a shape of the connection layer and (b) a relative position of the ultrasound transducers to each other (the light signals are interpreted to determine a shape of the fiber – [0040]; optical shape fiber assembly 204 – [0045]; real-time FBG sensing methods and computes spatial geometry of the one or more transducer elements and computes spatially-localized 3D ultrasound datasets – [0041]); 
wherein the ultrasound waves received by the ultrasound transducers are surface acoustic waves transmitted through the connection layer or a layer attached to the connection layer (flexible patch probe – [0045]; patch with acoustic window – [0049]).
Chan et al fail to explicitly disclose wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors.
However, Cheng et al teach in the same medical field of endeavor, wherein the plurality of light emitters and plurality of light detectors are interspersed along the connection layer, and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors (ultrasonic transducer, two electromagnetic transmitters and four electromagnetic receivers - figures 31A and 32, [0187]; optical source provides pulse electromagnetic radiation and electromagnetic radiation to optical detector – [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of ultrasound transducers, light emitters and light detectors on a patch of Chan et al with being interspersed along the connection layer and wherein each of the plurality of light emitters is spaced from each of the plurality of light detectors of Cheng et al as it would provide engagement of each structure to the tissue of the patient in a known positional configuration suitable for transmission and reception of ultrasound and light signals.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0131499 – provided in IDS dated 6/5/2019) in view of Cheng et al (2006/0253007) as applied to claims 13 and 15 above, and still further in view of Corley et al (2014/0303460).
Regarding claims 16 and 18, Chan et al as modified by Cheng et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection.
However, Tamada teaches in the same medical field of endeavor, wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection ([0038] plurality of ultrasound transducers attached to the region of interest; [0067] determining the relative position of the blood vessel with respect to the ultrasound probe based on the amplitude data in the depth direction that are continuously obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the position of the ultrasound transducers with respect to the anatomical feature of Chan et al as modified by Cheng et al with being based on amplitude detection as it would provide a known technique in the ultrasound field for determining the relative positions as set forth in paragraphs [0066] and [0067] of Tamada.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0131499 – provided in IDS dated 6/5/2019) in view of Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) and further in view of Cheng et al (2006/0253007) as applied to claim 1 above, and still further in view of Tamada (2016/0038117).
Regarding claim 17, Chan et al as modified by Takashi and Cheng et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection.
However, Tamada teaches in the same medical field of endeavor, wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection ([0038] plurality of ultrasound transducers attached to the region of interest; [0067] determining the relative position of the blood vessel with respect to the ultrasound probe based on the amplitude data in the depth direction that are continuously obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the position of the ultrasound transducers with respect to the anatomical feature of Chan et al as modified by Takashi and Cheng et al with being based on amplitude detection as it would provide a known technique in the ultrasound field for determining the relative positions as set forth in paragraphs [0066] and [0067] of Tamada.
Response to Arguments
Applicant's arguments filed March 9th, 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) rejection of claims 1, 3-5, 12, 13 and 15-18, Applicant states claim 1 has been amended to clarify the claimed subject matter and points to paragraphs [0076], [0102]-[0105] and figures 10-12 for support.  Applicant states other than asserting that the “written description provides no disclosure for how the light signals are processed to determine the shape of the connection layer,” the Patent Office fails to assert why one of skill in the art would not believe that Applicant had the ability to process light signals to determine the shape of the connection layer.  Indeed, upon reading the claims in view of the Specification, the Patent Office pointed to Chan as disclosing “determining, based on the light signals, a position of the ultrasound transducers with respect to an anatomical feature of the subject.”
Applicant recites similar rationale for the amendments and corresponding support for independent claims 13 and 15.
Regarding claim 1, Examiner’s position is the written description does not provide any disclosure in which the light signals are utilized to determine a position of the ultrasound transducers with respect to an anatomical feature of the subject.  Paragraph [0076], which Applicant relies upon for support, uses ultrasound signals not light signals to determine a relative position and orientation of the ultrasound transducers.  The light signals are solely relied upon to provide a shape of the connection layer.  Paragraphs [0102]-[0105] and figures 10-12 disclose light emitters and detectors as well as transducers and determining the bend and shape but there is no disclosure related to determining a position of the ultrasound transducers.  Applicant has not provided any excerpt from the written description which discloses “determining, based on the light signals, a position of the ultrasound transducer with respect to an anatomical feature.”  There is no indication that Applicant had possession of this feature at the time the application was filed.
For purposes of compact prosecution, Examiner is required to search for all limitations of the claims, providing a prior art rejection when applicable, even when there is no written description support.  A prior art rejection of the claim by Examiner is not an indication that Applicant has support for the claimed feature.  In this instance, Examiner is still able to apply prior art to the claim limitation even with a lack of written description support.
Examiner’s position is independent claims 13 and 15 do not have written description support for at least the reason set forth above with respect to claim 1.
Applicant’s arguments with respect to the amended claim limitations of claim(s) 1, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant states the proposed modification of Chan and Takashi is based on impermissible hindsight using Applicant’s specification as a roadmap.  Chan allegedly suggests or teaches “determining, based on the light signals, a position parameter indicative of a position of the ultrasound transducers with respect to an anatomical feature of the subject” and “determining based on the determined position parameter a shape of the connection layer.”  Thus, this would already comprise “updated positional information as the body part is deformed for a plurality of relatively movable elements.  Why then would one of skill in the art add the positional information allegedly gained from Takashi, other than to mimic Applicant’s invention?  The only motivation to add more positional information using the ultrasound signals is impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner relies upon Chan to disclose “determining, based on the light signals, a position parameter…and determining, based on the determined position parameter a shape of the connection layer.”  Examiner relies upon Takashi to disclose “ (ii) determining, based on ultrasound signals, an ultrasound parameter indicative of distance between the ultrasound transducers and (iii) determining, based on the determined ultrasound parameter a relative position of the ultrasound transducers to each other…”.  Chan does disclose position information but this is not the same as providing “an ultrasound parameter indicative of distance between the transducers.”  However, the combination of Chan and Takashi discloses the limitations of the claim.  Modifying the disclosure of Chan with the ultrasound parameter indicative of distance between the ultrasound transducers would provide updated positional information (of the ultrasound transducers) as the body part is deformed for a plurality of relatively movable elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793